Citation Nr: 0215523	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to May 
1989, and from June 1991 to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
hearing loss and assigned a noncompensable initial rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He filed a 
Notice of Disagreement regarding this assigned initial 
rating, and this appeal was initiated.  

When the veteran's appeal was initially presented to the 
Board in March 2001, he had also perfected appeals of the 
following issues: service connection for a low back strain, 
service connection for a right shoulder strain, service 
connection for a left shoulder disability, and service 
connection for hemorrhoids.  These issues were remanded by 
the Board and subsequently granted by the RO within a May 
2002 rating decision, satisfying his appeal of these issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
  

FINDING OF FACT

The veteran has, at worst, Level I hearing in the right ear 
and Level II hearing in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2001); 66 Fed. 
Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2000 
Statement of the Case, the Supplemental Statement of the 
Case, and the RO's April 2001 letter notifying him of the 
provisions of the VCAA, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported private treatment at Black River Health 
Services, and these records have been obtained by the RO.  No 
other private medical records have been indicated by the 
veteran.  VA medical examinations have also been afforded the 
veteran in March 1999 and again in June 2001, and these 
records have also been obtained.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  Hence, 
adjudication of the above-referenced issue is appropriate at 
this time, and the appeal is ready to be considered on the 
merits.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).  It is observed, however, that during the pendency of 
his appeal, VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999.  See 64 Fed. Reg. 25,202-210 (May 11, 1999).  The Court 
has held that where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 
11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order) (holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.)  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2001).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to 38 C.F.R. § 4.86, in effect prior to June 1999, it only 
provided information regarding the fact that the evaluations 
derived from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  The current 
regulations provide that hearing tests will be conducted 
without hearing aids.  38 C.F.R. § 4.85 (2001).  38 C.F.R. 
§ 4.86, as revised, addresses exceptional patterns of hearing 
loss, for example, when the puretone threshold at 1000, 2000, 
3000, and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  However, these exceptional 
patterns are not shown to be present in this case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.

The veteran was initially evaluated by the VA in March 1999.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
15
15
25
60

The average puretone threshold was 10dBs for the right ear, 
and 29dBs for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 90 percent in the left ear.  

On VA reexamination in June 2001, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
35
LEFT
25
35
45
55
85

The average puretone threshold was 29dBs for the right ear, 
and 55dBs for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left ear.  His hearing loss was 
described as mild in the right ear and mild to moderately-
severe in the left ear.  

Private medical treatment records from Black River Health 
Services reveal only that the veteran was treated for a left 
ear infection and decreased hearing in July 1999; however, an 
audiometric examination was not performed at that time.  

The findings on the veteran's March 1999 VA audiological 
examination correlate to a designation of Level I hearing in 
the right ear and Level II hearing in the left ear.  Table 
VII of 38 C.F.R. § 4.85 provides for a noncompensable 
evaluation under DC 6100 when the veteran has those levels of 
hearing.  Likewise, his June 2001 VA examination findings 
correlate to Level I hearing in the right ear and Level I 
hearing in the left ear, for which a noncompensable rating is 
awarded.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of both the new 
and old rating criteria results in a noncompensable rating 
under DC 6100.  Neither version of the rating criteria is 
more favorable to the veteran, since under neither version 
does his hearing loss meet the criteria for a compensable 
evaluation.  Consequently, a compensable initial rating for 
the veteran's bilateral hearing loss is not warranted.  

In considering the veteran's claim, the Board notes that the 
Court recognizes a distinction between an original rating and 
a claim for an increased rating.  In the present case, the 
veteran has expressed disagreement with the rating initially 
assigned his service-connected disability; therefore, his 
claim for disability compensation is acknowledged to have 
remained in appellate status since he filed a notice of 
disagreement as to the initial decision on his original claim 
for benefits.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Under the Court's holding in Fenderson, the VA 
may assign "staged ratings" to reflect different levels of 
disability during the pendency of the claim.  Nevertheless, 
the evidence in the present case does not support a "staged 
rating" for any period during the pendency of the appeal.  
All medical evidence of record indicates that a 
noncompensable rating has been warranted for all periods 
since the filing of the initial claim.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for bilateral hearing loss.  As 
such, the claim must be denied.  


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

